Case: 20-1292    Document: 48     Page: 1   Filed: 05/17/2021




   United States Court of Appeals
       for the Federal Circuit
                  ______________________

      MICHAEL CONWAY, IN HIS CAPACITY AS
       LIQUIDATOR OF COLORADO HEALTH
         INSURANCE COOPERATIVE, INC.,
                Plaintiff-Appellee

                             v.

                    UNITED STATES,
                   Defendant-Appellant
                  ______________________

                        2020-1292
                  ______________________

     Appeal from the United States Court of Federal Claims
 in No. 1:18-cv-01623-RAH, Judge Richard A. Hertling.
                  ______________________

                  Decided: May 17, 2021
                  ______________________

     CLIFTON S. ELGARTEN, Crowell & Moring LLP, Wash-
 ington, DC, argued for plaintiff-appellee. Also represented
 by CHARLES BAEK, SKYE MATHIESON, STEPHEN JOHN
 MCBRADY, MONICA ROSE STERLING, DANIEL WILLIAM
 WOLFF.

    ALISA BETH KLEIN, Appellate Staff, Civil Division,
 United States Department of Justice, Washington, DC, ar-
 gued for defendant-appellant.     Also represented by
 JEFFREY B. CLARK, JEFFREY ERIC SANDBERG.
                 ______________________
Case: 20-1292    Document: 48     Page: 2   Filed: 05/17/2021




 2                                 CONWAY   v. UNITED STATES




     Before MOORE, BRYSON, and CHEN, Circuit Judges.
 MOORE, Circuit Judge.
      The government appeals a final judgment of the United
 States Court of Federal Claims. J.A. 21; see also Conway
 v. United States, 145 Fed. Cl. 514 (2019) (“Claims Court
 Op.”). In 2016, a Colorado court ordered Colorado Health
 Insurance Cooperative, Inc., into liquidation. At the time,
 the government owed Colorado Health $24,489,799 for re-
 insurance debts under the Patient Protection and Afforda-
 ble Care Act (ACA), Pub. L. No. 111-148, 124 Stat. 119
 (2010), and related regulations. Colorado Health, on the
 other hand, owed the Department of Health and Human
 Services approximately $42,000,000 for risk adjustment
 debts, another program under the ACA and related regula-
 tions. The government attempted to leapfrog other insol-
 vency creditors through offset, rather than paying its debt
 in full and making a claim against Colorado Health’s estate
 as an insolvency creditor. The Claims Court, however, or-
 dered the government to pay. For the following reasons,
 we affirm.
                       BACKGROUND
     In the ACA, Congress adopted “a series of interlocking
 reforms designed to expand coverage in the individual
 health insurance market.” King v. Burwell, 576 U.S. 473,
 478–79 (2015). As part of the ACA, Congress enacted three
 risk-mitigation programs, often called the “3Rs.” 42 U.S.C.
 §§ 18061 (reinsurance), 18062 (risk corridors), 18063 (risk
 adjustment). In general, the 3Rs were aimed at stabilizing
 health insurance premiums. Patient Protection and Af-
 fordable Care Act; HHS Notice of Benefit and Payment Pa-
 rameters for 2014, 78 Fed. Reg. 15,410, 15,411 (Mar. 11,
 2013) (to be codified at 45 C.F.R. pts. 153, 155–58) (“2014
 Final Rule”).
Case: 20-1292     Document: 48    Page: 3    Filed: 05/17/2021




 CONWAY   v. UNITED STATES                                    3



     Here, the risk adjustment and reinsurance programs
 are particularly relevant. The risk adjustment program,
 which is permanent, charges insurers of individuals who
 had below-average actuarial risk and pays insurers of indi-
 viduals who had above-average actuarial risk. 42 U.S.C.
 § 18063(a). It “is intended to provide increased payments
 to health insurance issuers that attract higher-risk popu-
 lations, such as those with chronic conditions, and reduce
 the incentives for issuers to avoid higher-risk enrollees.”
 2014 Final Rule, 78 Fed. Reg. at 15,411. The reinsurance
 program, which only lasted three years, collected yearly
 payments from all insurers and made payments to insurers
 of particularly costly individuals that year. 42 U.S.C.
 § 18061. It “[wa]s designed to protect against issuers’ po-
 tential perceived need to raise premiums due to the imple-
 mentation of the 2014 market reform rules, specifically,
 guaranteed availability.” 2014 Final Rule, 78 Fed. Reg. at
 15,467. Both programs operate on a state-by-state basis,
 and states are permitted to craft their own programs, pro-
 vided the plans comply with federal standards. 42 U.S.C.
 § 18041(a)–(b). If states fail to act, however, the Depart-
 ment of Health and Human Services (HHS) must step in.
 Id. § 18041(c). In all but two states, HHS operates both
 programs.
     To implement these programs, HHS has promulgated
 extensive regulations. See, e.g., 2014 Final Rule, 78 Fed.
 Reg. at 15,411–540. One such regulation, designed to ease
 HHS’ administration of the 3Rs, allows for netting of pay-
 ments:
     HHS may net payments owed to issuers and their
     affiliates operating under the same tax identifica-
     tion number against amounts due to the Federal or
     State governments from the issuers and their affili-
     ates under the same taxpayer identification number
     for . . . risk adjustment [and] reinsurance . . . pay-
     ments and charges.
Case: 20-1292    Document: 48     Page: 4   Filed: 05/17/2021




 4                                 CONWAY   v. UNITED STATES



 45 C.F.R. § 156.1215(b) (the “Netting Regulation”) (appli-
 cable after 2014). In promulgating the Netting Regulation,
 HHS explained that it was designed “to streamline pay-
 ment and charge flows from all of these programs” and that
 HHS believed “this process w[ould] enable [it] to operate a
 monthly payment cycle that will be efficient for both issu-
 ers and HHS.” Patient Protection and Affordable Care Act;
 HHS Notice of Benefit and Payment Parameters for 2015,
 79 Fed. Reg. 13,744, 13,817 (Mar. 11, 2014) (“2015 Final
 Rule”).
      The ACA also created a Consumer Operated and Ori-
 ented Plan (CO-OP) program “to foster the creation of qual-
 ified nonprofit health insurance issuers to offer qualified
 health plans in the individual and small group markets in
 the States in which the issuers are licensed to offer such
 plans.” 42 U.S.C. § 18042(a)(2). That program provided
 loans and grants to persons “applying to become qualified
 nonprofit health insurance issuers.” Id. § 18042(b)(1). In
 setting repayment terms for those loans, HHS is required
 to comply with state solvency law. Id. § 18042(b)(3).
      Colorado Health, a CO-OP program insurer, partici-
 pated in the Colorado reinsurance and risk-adjustment
 programs for benefit year 2015. Because Colorado had de-
 clined to administer those programs, HHS operated both.
 For that year, HHS owed Colorado Health $38,664,334.67
 under the reinsurance program, and Colorado Health owed
 HHS approximately $42,000,000 under the risk-adjust-
 ment program. In early 2016, before the final obligations
 for benefit year 2015 were tabulated, HHS made an early
 reinsurance payment. Accounting for that payment, HHS
 still owes Colorado Health $24,489,799. No other pay-
 ments have been made.
     Soon after HHS’ early payment, a Colorado court or-
 dered Colorado Health into liquidation. Liquidation is a
 bankruptcy-like proceeding during which a liquidator, here
 Michael Conway, collects and distributes an insurer’s
Case: 20-1292     Document: 48      Page: 5    Filed: 05/17/2021




 CONWAY   v. UNITED STATES                                    5



 assets. In Colorado, such proceedings are governed by the
 Insurers’ Rehabilitation and Liquidation Act. Colo. Rev.
 Stat. §§ 10-3-501 to 10-3-559; see also 1992 Colo. Legis.
 Serv. S.B. 92–12 (repealing and recodifying that Act in its
 entirety). The Act sets the priority for asset distribution.
 See Colo. Rev. Stat. § 10-3-541. For example, it prioritizes
 administrative expenses and policyholders over the federal
 government:
     Class 1. The costs and expenses of administration
     during rehabilitation and liquidation, including but
     not limited to the following: . . . .
     Class 2. All claims under policies [with various ex-
     ceptions] . . . .
     Class 3. Claims of the federal government, except
     those described in [Class 2].
 Id. § 10-3-541(a)–(c). It also creates exceptions to those pri-
 ority rules. One such exception, added during the 1992 re-
 codification, is offset:
     Notwithstanding any other provision of this title,
     mutual debts or mutual credits, whether arising out
     of one or more contracts between the insurer and an-
     other person in connection with any action or pro-
     ceeding under this part 5, shall be set off, and the
     balance only shall be allowed or paid, except as pro-
     vided in subsections (2) and (4) of this section and
     section 10-3-532.
 Id. § 10-3-529(1) (as amended in 2001). This set off statute
 overruled, in part, Bluewater Insurance Ltd. by Tennessee
 Insurance Co. v. Balzano by Colaiannia, 823 P.2d 1365
 (Colo. 1992) (holding no right to offset existed).
     In response to Colorado Health’s insolvency, HHS ex-
 pressed an intent to offset Colorado Health’s risk adjust-
 ment debt against HHS’ reinsurance debt. After various
 proceedings in state court, Conway sued HHS in the
Case: 20-1292    Document: 48     Page: 6    Filed: 05/17/2021




 6                                  CONWAY   v. UNITED STATES



 Claims Court, seeking direct payment of HHS’ reinsurance
 debt. Before the government answered, Conway moved for
 summary judgment. The government opposed and filed a
 countermotion to dismiss.
     The Claims Court granted-in-part and denied-in-part
 both motions. See Claims Court Op., 145 Fed. Cl. at 518.
 As is relevant here, the Claims Court held “neither the
 ACA nor another statute require or authorize HHS to issue
 a rule offsetting among different ACA programs payments
 HHS owes to an insurer in liquidation proceedings and con-
 tributions HHS is owed.” Id. at 522, 523–24. It also held
 that federal common law controlled the government’s right
 to offset, rather than state law. Id. at 524. But the Claims
 Court recognized that existing federal law does not address
 offset during state-law insolvency proceedings. Id. And
 the Claims Court declined to create federal common law
 that would conflict with state law. Id. at 526–27. Inter-
 preting Colorado’s offset provision, the Claims Court held
 the government was not entitled to offset. Id. at 524–26.
 Thus, it entered judgment on the merits in Conway’s favor.
 Id. at 530. The parties stipulated to the amount of dam-
 ages, and the Claims Court entered final judgment. J.A.
 21. The government appeals. We have jurisdiction under
 28 U.S.C. § 1295(a)(3).
                        DISCUSSION
     The government challenges the Claims Court’s deci-
 sion at every turn. It argues that Colorado law, as properly
 interpreted, affords it a right to offset ACA debts during
 insolvency proceedings. Thus, even if state rules of deci-
 sion apply, the government seeks reversal. Moreover, fed-
 eral law, the government contends, provides a right to
 offset ACA debts during insurer insolvency or at least fore-
 closes the Claims Court’s money judgment. Put simply, the
 government argues its ACA debts take priority over all
 other creditors’ claims during Colorado insolvency
Case: 20-1292     Document: 48      Page: 7     Filed: 05/17/2021




 CONWAY   v. UNITED STATES                                     7



 proceedings. Oral Arg. 1 at 8:42–9:23 (agreeing that the
 government argues that, “if a debt is owed under the ACA,
 then it trumps insolvency entirely”). We do not agree.
                       A. Colorado Law
     With respect to state law, the government reads Colo.
 Rev. Stat. § 10-3-529 as allowing offset of statutory obliga-
 tions, not just contractual obligations. Alternatively, the
 government believes it is entitled to offset statutory obliga-
 tions under Colorado common law.
                      I.   Statutory Law
      Under Colorado law, “[o]ur primary duty in construing
 statutes is to give effect to the intent of the General Assem-
 bly, looking first to the statute’s plain language.” Vigil v.
 Franklin, 103 P.3d 322, 327 (Colo. 2004). When the statute
 is “clear and unambiguous on its face,” we “need not look
 beyond the plain language.” Id. “Words and phrases shall
 be read in context and construed according to the rules of
 grammar and common usage.” Colo. Rev. Stat. § 2-4-101;
 accord id. Also, we must “presume that the legislature did
 not use language idly. Rather, the use of different terms
 signals the General Assembly’s intent to afford those terms
 different meanings.” Bd. of Cty. Comm’rs of the Cnty. of
 Teller v. City of Woodland Park, 333 P.3d 55, 58 (Colo.
 2014) (citation omitted).
     Section 10-3-529(1)’s plain language, which in part
 overturned Bluewater, allows offset of contractual obliga-
 tions. In relevant part, that section requires that “mutual
 debts or mutual credits, whether arising out of one or more
 contracts . . . , be set off” during insurer insolvency proceed-
 ings. By its terms, the “one or more contracts” clause ex-
 plains which “mutual debts or mutual credits . . . shall be



     1   Available at http://oralarguments.cafc.uscourts.
 gov/default.aspx?fl=20-1292_12092020.mp3.
Case: 20-1292    Document: 48      Page: 8    Filed: 05/17/2021




 8                                  CONWAY   v. UNITED STATES



 set off.” The Colorado offset provision is limited to offset-
 ting debts and credits in contractual obligations. The “one
 or more contracts” clause lacks any broad, catchall lan-
 guage that would extend further. Thus, § 10-3-529(1)’s
 plain language requires offset for obligations “arising out
 of one or more contracts,” but no other obligations.
     The next subsection, which excludes certain obliga-
 tions from § 10-3-529(1)’s purview, supports that interpre-
 tation. The General Assembly excluded only two specific
 categories of obligations:
     (e) The obligation of the person is to pay an assess-
     ment levied against the members or subscribers of
     the insurer, or is to pay a balance upon a subscrip-
     tion to the capital stock of the insurer, or is in any
     other way in the nature of a capital contribution; or
     (f) The obligations between the person and the in-
     surer arise from business in which either the person
     or the insurer has assumed risks and obligations
     from the other party and then has ceded back to that
     party substantially the same risks and obligations;
     except that, with regard to such business, the com-
     missioner has discretion to allow certain setoffs if
     the commissioner deems them appropriate.
 Id. § 10-3-529(2)(e)–(f). Each category describes contrac-
 tual obligations: obligations of owners or subscribers in
 subsection (e) 2 and obligations that allocate risk in


     2   “Assessments” are an example of “consideration for
 [contracts of insurance].” See Colo. Rev. Stat. § 10-3-502(4)
 (“Doing business” includes . . . [c]ollecting premiums, mem-
 bership fees, assessments, or other consideration for such
 contracts[.]”). Colorado courts may be able to order an as-
 sessment for “all members of the insurer who are subject to
 assessment,” id. § 10-3-530, but the obligation to pay arises
 out of contract.
Case: 20-1292     Document: 48      Page: 9     Filed: 05/17/2021




 CONWAY   v. UNITED STATES                                     9



 subsection (f). In contrast, § 10-3-529(2) does not carve out
 any specific noncontractual obligations, supporting our
 reading of § 10-3-529(1).
    The offset statute’s effective date provision, § 10-3-
 529(6), further supports our interpretation of § 10-3-529:
     This section shall be effective January 1, 1993, and
     shall apply to all contracts entered into, renewed, ex-
     tended, or amended on or after said date and to debts
     or credits arising from any business written or trans-
     actions occurring after January 1, 1993, pursuant to
     any contract including those in existence prior to
     January 1, 1993, and shall supersede any agree-
     ments or contractual provisions which might be con-
     strued to enlarge the setoff rights of any person
     under any contract with the insurer. For purposes of
     this section, any change in the terms of, or consider-
     ation for, any such contract shall be deemed an
     amendment.
 It provides a detailed framework for determining when
 § 10-3-529 becomes effective for contractual obligations,
 considering various fact patterns. But it is silent as to sim-
 ilar problems that would arise for noncontractual obliga-
 tions. By treating contractual obligations in such detail,
 the General Assembly conveys its sole focus on such obli-
 gations.
      The government does not read the language of § 10-3-
 529(1) as limited to offsets “whether arising from one con-
 tract or arising from more than one contract.” Instead, the
 government suggests that the statute should be construed
 as if it allowed offsets “whether or not they arise out of con-
 tract.” But in recodifying the Insurers’ Rehabilitation and
 Liquidation Act, the Colorado General Assembly used
 “whether . . . or not” extensively. See, e.g., 1992 Colo. Legis.
 Serv. S.B. 92–12, §§ 10-3-516(1)(a) (using “whether or
 not”), 10-3-520(1)(u) (same). By using “whether” rather
 than “whether . . . or not,” the General Assembly created a
Case: 20-1292    Document: 48      Page: 10     Filed: 05/17/2021




 10                                  CONWAY   v. UNITED STATES



 presumption that it intended different meanings. See
 Teller, 333 P.3d at 59. And nothing in the plain language
 of the statute or the broader statutory scheme rebuts the
 presumption.
     After considering all relevant sources of authority, we
 hold that Colo. Rev. Stat. § 10-3-529(1) provides an offset
 right that is limited to contractual obligations. Because the
 obligations here arise out of a statute, § 10-3-529 does not
 afford the government a right to offset.
                      II. Common Law
      “[W]here the interaction of common law and statutory
 law is at issue, [Colorado courts] acknowledge and respect
 the [Colorado] General Assembly’s authority to modify or
 abrogate common law, but can only recognize such changes
 when they are clearly expressed.” Vigil, 103 P.3d at 327.
 “A statute, general in its terms, is always to be taken as
 subject to the common law.” Id. (internal quotation marks
 omitted). But “when the legislature speaks with exacti-
 tude, [Colorado courts] must construe the statute to mean
 that the inclusion or specification of a particular set of con-
 ditions necessarily excludes others.” Id.
       The context of the statutory scheme suggests § 10-3-
 529 defines all permissible offsets during insurer insol-
 vency. As discussed above, that section is “specific in its
 terms and without ambiguity or qualification.” See Vigil,
 103 P.3d at 328. And it was passed as part of a “compre-
 hensive and exhaustive” statutory scheme. See id.; 1992
 Colo. Legis. Serv. S.B. 92–12. In that statutory scheme, the
 General Assembly included a detailed order for creditor
 priority. Colo. Rev. Stat. § 10-3-541. Allowing offset be-
 yond the plain terms of § 10-3-529 would disrupt that pri-
 ority order. It would also render § 10-3-529 superfluous.
 The common law right the government argues for would
 cover every obligation that must be offset under § 10-3-529,
 i.e., contractual obligations, leaving the statute’s language
 meaningless. Because the statutory language is clear, our
Case: 20-1292    Document: 48      Page: 11    Filed: 05/17/2021




 CONWAY   v. UNITED STATES                                  11



 inquiry begins and ends with the unambiguous statutory
 language. Vigil, 103 P.3d at 327.
     The Colorado Supreme Court’s closest case on point—
 Bluewater, 823 P.2d 1365—supports our conclusion.
 There, the Colorado Supreme Court held that Colorado’s
 then-effective insolvency statutes “abrogate[d] any right of
 the reinsurer to offset unpaid premiums from the reinsur-
 ance proceeds due.” Id. at 1366. The court reasoned that
 the Colorado General Assembly had passed a group of stat-
 utes changing “the very nature of the reinsurance con-
 tract,” id. at 1372, rather than just overruling the Supreme
 Court’s holding that reinsurance was a contract of indem-
 nity, see Fidelity & Deposit Co. v. Pink, 302 U.S. 224 (1937).
 And the insurance commissioner gave sensible effect to
 those statutes by excluding an offset clause in the relevant
 reinsurance contracts. Deferring to the commissioner’s in-
 terpretation, then, the court held that “the plain words of
 the [insurance] statutes abrogate the alleged [equitable]
 right to offset.” Bluewater, 823 P.2d at 1373. Later, it also
 noted offset would create an impermissible preference for
 reinsurance creditors: “the relief prayed for by the reinsur-
 ers, predicated on the existence of an equitable right to off-
 set, would favor their private interest over the interest of
 policyholders, contrary to law.” Id. at 1374. In the same
 way, allowing the government to offset here would allow its
 interests to leapfrog policyholders’ interests, and that
 would be contrary to the priority framework set out in § 10-
 3-541 and to the absence of non-contractual debts from
 § 10-3-529(1)’s scope. We see no basis in Colorado common
 law to adopt the sweeping offset provision advocated for by
 the government.
     Therefore, because § 10-3-529 defines all permissible
 offsets under Colorado insolvency law, there is no equitable
 right to offset. Without such a right, the government can-
 not offset ACA obligations under Colorado common law.
Case: 20-1292    Document: 48     Page: 12    Filed: 05/17/2021




 12                                 CONWAY   v. UNITED STATES



                       B. Federal Law
     Because Colorado law does not provide the government
 a right to offset, we consider federal law. The government
 argues that debts arising under the federal regulatory
 scheme, i.e., the ACA and HHS’ regulations implementing
 the ACA, are not subject to Colorado insolvency law. In the
 alternative, it relies on federal common law for a right to
 offset in state insolvency proceedings. Finally, even if it
 cannot offset, the government argues a money judgment
 was inappropriate. We take each contention in turn.
                  I.   The Federal Scheme
     The parties’ dispute regarding the federal scheme has
 been a bit of a moving target. Initially, the government
 focused on the validity and applicability of the Netting Reg-
 ulation. See Appellant Br. at 14–24. Throughout the ap-
 peal, the government expanded its preemption position,
 arguing any debt owed to the government under the ACA
 is exempted from Colorado’s priority statute. Oral Arg. at
 7:55–10:15. The government argued that federal ACA
 debts are not subject to state insolvency law—they move to
 the front of the line of creditors. Oral Arg. at 8:42–9:23
 (agreeing that the government argues that, “if a debt is
 owed under the ACA, then it trumps insolvency entirely”).
 In the end, the parties present a question of preemption:
 whether the federal scheme preempts state law fixing cred-
 itors’ rights during insolvency.
                              1
     “Put simply, federal law preempts contrary state law.”
 Hughes v. Talen Energy Mktg., LLC, 136 S. Ct. 1288, 1297
 (2016). “Pre-emption fundamentally is a question of
Case: 20-1292    Document: 48      Page: 13    Filed: 05/17/2021




 CONWAY   v. UNITED STATES                                  13



 congressional intent . . . .” 3 English v. Gen. Elec. Co., 496
 U.S. 72, 78–79 (1990). “To discern Congress’ intent we ex-
 amine the explicit statutory language and the structure
 and purpose of the statute.” Ingersoll-Rand Co. v. McClen-
 don, 498 U.S. 133, 138 (1990). Additionally, we must “re-
 spect not only what Congress wrote but, as importantly,
 what it didn’t write.” Va. Uranium, Inc. v. Warren, 139 S.
 Ct. 1894, 1900 (2019) (Gorsuch, J., announcing judgment
 and delivering an opinion). When Congress is “silen[t] on
 [an] issue,” despite “its certain awareness of” that issue,
 that “is powerful evidence that Congress did not intend”
 preemption. Wyeth v. Levine, 555 U.S. 555, 575 (2009).
     “[B]ecause the States are independent sovereigns in
 our federal system, we have long presumed that Congress
 does not cavalierly pre-empt” state law. Medtronic, Inc. v.
 Lohr, 518 U.S. 470, 485 (1996). Particularly when “Con-
 gress has legislated in a field which the States have tradi-
 tionally occupied, we start with the assumption that the
 historic police powers of the States were not to be super-
 seded by the Federal Act unless that was the clear and
 manifest purpose of Congress.” Id. (internal quotation
 marks and citations omitted).




     3    Although the Supreme Court casts preemption in
 congressional terms, these statements apply with equal
 force to agency regulations. “Federal regulations have no
 less pre-emptive effect than federal statutes.” Fidelity Fed.
 Sav. & Loan Ass’n v. de la Cuesta, 458 U.S. 141, 153 (1982).
 The relevant questions are whether a regulation was in-
 tended to preempt state law and, if so, whether that regu-
 lation is within the scope of HHS’ delegated authority. Id.
 Because the government has not shown that HHS had a
 “clear and manifest” intent to preempt state law fixing
 creditor priority during insolvency, we need not reach Con-
 way’s arguments regarding the latter question.
Case: 20-1292     Document: 48      Page: 14    Filed: 05/17/2021




 14                                   CONWAY   v. UNITED STATES



      There are strong justifications for applying the pre-
 sumption against preemption to insurer insolvency law.
 “[T]he regulation of ‘insurance’ . . . has traditionally been
 under the control of the States.” SEC v. Variable Annuity
 Life Ins. Co. of Am., 359 U.S. 65, 68–69 (1959) (citation
 omitted). And there is a “historic primacy of state regula-
 tion of matters of health and safety,” which supports apply-
 ing the presumption to health insurance regulations.
 Medtronic, 518 U.S. at 485. In fact, Congress has recog-
 nized the benefits of state regulation of insurance: “the con-
 tinued regulation and taxation by the several States of the
 business of insurance is in the public interest.” McCarran-
 Ferguson Act ch. 20, § 1, 59 Stat. 33, 33 (1945) (codified at
 15 U.S.C. § 1011); see also id. § 2, 59 Stat. at 34 (codified as
 amended at 15 U.S.C. § 1012) (limiting federal preemption
 of state insurance law).
     Thus, for federal law to control in state insurer insol-
 vency proceedings, the government must overcome the pre-
 sumption against preemption. To do so, it must identify a
 clear and manifest intent to preempt Colorado law that
 fixes creditors’ rights during insolvency. But neither the
 ACA nor HHS’ regulations implementing the ACA evi-
 dence such an intent. 4
                                2
     To begin our analysis of preemptive intent, we start
 with the ACA. First, we look to the statutory text, which



      4  Conway argues that our preemption analysis is
 narrowed by the McCarran-Ferguson Act’s nonpreemption
 provision, 15 U.S.C. § 1012, and the ACA’s nonpreemption
 provision, 42 U.S.C. § 18041(d). Because we hold federal
 law does not preempt under the ordinary preemption
 framework, we need not address this argument. We do
 note, however, that Conway concedes the ACA relates to
 insurance. Appellee Br. at 17.
Case: 20-1292    Document: 48      Page: 15    Filed: 05/17/2021




 CONWAY   v. UNITED STATES                                  15



 is silent regarding state insolvency law. See N.Y. State
 Conf. of Blue Cross & Blue Shield Plans v. Travelers Ins.
 Co., 514 U.S. 645, 655 (1995). Next, we consider the statu-
 tory scheme’s broader structure, which suggests an ab-
 sence of broad preemptive intent. Then, we consider the
 purposes of the statutory scheme, which are far narrower
 than the government contends. All told, nothing about the
 statutory scheme suggests a clear intent to preempt state
 insolvency law sufficient to overcome the presumption
 against preemption.
     The text of the statutory scheme is silent regarding
 creditor priority during insurer insolvency. No section of
 the ACA, which spans thousands of pages, relates to in-
 surer liquidation. Most importantly, there are no provi-
 sions addressing the order in which creditors are paid
 during insolvency. In fact, the ACA does not mention the
 words “creditor” or “debtor” anywhere in its tomes. Alt-
 hough the statute does contain the words “credit,” “debt,”
 “estate,” “claims,” “priority” and “insolvency,” they are used
 in unrelated contexts. See, e.g., 26 U.S.C. §§ 38 (discussing
 tax “credit”), 1401(b)(2) (discussing taxation and mention-
 ing “estate”); 42 U.S.C. §§ 1320d-2(j)(4)(D)(ii) (making pen-
 alties for failing to comply with certain standards of a past
 due “debt,” including by allowing the Internal Revenue
 Service authority to offset under 26 U.S.C. § 6402),
 18002(c) (discussing submission of “claims” for reimburse-
 ment), 18042(b)(2)(A)(ii) (discussing “priority” for choosing
 who receives certain loans); see also ACA sec. 10103,
 § 1254, 124 Stat. at 895–96 (requiring study of large group
 market, including evaluation of risk of insurers becoming
 “insolvent” due to the ACA). Likewise, the ACA does not
 contain any provision that addresses exceptions to the pri-
 ority framework during insolvency. There is nothing in the
 ACA approaching an offset statute like Colo. Rev Stat.
 § 10-2-529.
Case: 20-1292    Document: 48     Page: 16    Filed: 05/17/2021




 16                                 CONWAY   v. UNITED STATES



     The government relies on two inapposite ACA provi-
 sions: 42 U.S.C. §§ 18041(d) and 18063(c).           Section
 18041(d), by its terms, does not address insurer insolvency:
      Nothing in [title I] shall be construed to preempt
      any State law that does not prevent the application
      of the provisions of th[at] title.
 If anything, § 18041(d) expresses congressional intent to
 preempt only a narrow class of state laws. See Gobeille v.
 Liberty Mut. Ins. Co., 136 S. Ct. 936, 947 (2016) (character-
 izing § 18041(d) as an “anti-pre-emption provision”); St.
 Louis Effort for AIDS v. Huff, 782 F.3d 1016, 1022 (8th Cir.
 2015) (“This preemption clause is a narrow one.”); Unum
 Life Ins. Co. of Am. v. District of Columbia, 238 A.3d 222,
 227 (D.C. 2020) (noting § 18041(d) “could be called an ex-
 press nonpreemption provision”). It does not, therefore,
 provide evidence of a clear intent to preempt state law fix-
 ing creditor priority during bankruptcy.            Likewise,
 § 18063(c) says nothing about insolvency:
      A health plan or a health insurance issuer is de-
      scribed in this subsection if such health plan or
      health insurance issuer provides coverage in the
      individual or small group market within the State.
      This subsection shall not apply to a grandfathered
      health plan or the issuer of a grandfathered health
      plan with respect to that plan.
 Section 18063(c) merely defines the scope of insurers sub-
 ject to the risk adjustment program. See 42 U.S.C.
 § 18063(a). Conway concedes that Colorado Health owes
 HHS a risk adjustment debt and, thus, is subject to the risk
 adjustment framework. Section 18063(c) does not speak to
 the crux of this appeal: whether the government can leap-
 frog other insolvency creditors when seeking repayment for
 a debt under the ACA. That is, § 18063(c) is simply silent
 on the relevant point.
Case: 20-1292    Document: 48     Page: 17    Filed: 05/17/2021




 CONWAY   v. UNITED STATES                                 17



     The broader statutory structure, like its text, suggests
 an absence of clear preemptive intent. Repeatedly, Con-
 gress identified the ACA’s impact on state law. See, e.g., 42
 U.S.C. § 18041(d) (limiting impact of title I). Specifically,
 it preserved some state insurer solvency law. Id.
 §§ 18001(g)(5) (preserving state solvency law when creat-
 ing immediate relief for uninsured individuals with a
 preexisting condition), 18044 (requiring qualified health
 plans and private health plans be subject to the same sol-
 vency law). At no point, however, did Congress expressly
 supplant state solvency law. In fact, the ACA initially con-
 tained a provision requiring HHS to establish a federal sol-
 vency standard for the community health insurance option.
 ACA § 1323, 124 Stat. at 192. But the community health
 insurance option, along with HHS’ obligation to create a
 federal solvency standard, was removed before the ACA be-
 came law. Id. § 10104(m), 124 Stat. at 902 (striking
 § 1323). Congress expressly addressed some aspects of the
 ACA’s impact on state solvency law without addressing its
 impact on creditor priority during insolvency, providing
 strong evidence that Congress left state priority law intact.
      Likewise, there is no clear purpose underlying the ACA
 that suggests congressional intent to supplant state law
 fixing creditor priority during insolvency. The government
 argues that Colorado law, by preventing offset here, inhib-
 its the purposes of the 3Rs. It claims that forbidding offset
 “would require HHS to siphon funds from insurers that are
 still providing health coverage and instead direct them to
 insurers that have failed—unsettling markets and com-
 pounding losses across the insurance industry.” Appellant
 Br. at 22. According to the government, Conway’s “inter-
 pretation . . . would undermine the central purpose of the
 risk adjustment program, which is to stabilize the insur-
 ance markets in each State.” Appellant Reply Br. at 5.
 These arguments are unpersuasive.
     Fundamentally, the government overstates the statu-
 tory scheme’s purposes. Though the ACA was aimed at
Case: 20-1292    Document: 48     Page: 18    Filed: 05/17/2021




 18                                 CONWAY   v. UNITED STATES



 achieving broad purposes, like premium stabilization,
 there is no indication these purposes are meant to apply “at
 all costs.” Cf. Pac. Gas & Elec. Co. v. State Energy Res.
 Conservation & Dev. Comm’n, 461 U.S. 190, 222 (1983)
 (holding “that the promotion of nuclear power is not to be
 accomplished ‘at all costs’”). Most poignantly, Congress ex-
 pressed an intent to only preempt a narrow class of state
 laws. See 42 U.S.C. § 18041(d). The government, on the
 other hand, would place any debt incurred under the ACA
 beyond the reach of state insolvency law. No evidence has
 been presented that establishes congressional intent for
 such expansive preemption. Ultimately, the ACA was
 aimed at expanding quality health care in the individual
 insurance market, King, 576 U.S. at 478–79, not supplant-
 ing traditional state regulation of insurer insolvency.
      Likewise, the purposes underlying the risk-mitigation
 programs, the 3Rs, do not evidence a clear and manifest
 intent to preempt state law. Most broadly, the 3Rs were
 aimed at stabilizing premiums. 2014 Final Rule, 78 Fed.
 Reg. at 15,411. Nothing about that purpose speaks directly
 to insurer insolvency. And the government has not pointed
 to evidence that purpose was to apply at all costs, for ex-
 ample to the detriment of policyholders’ claims during in-
 surer insolvency. See Colo. Rev. Stat. § 10-3-541 (only
 placing administrative expenses and policyholders’ claims
 before debts owed to the federal government for creditor
 priority). For the risk adjustment program more specifi-
 cally, according to HHS promulgations, that program was
 “intended to provide increased payments to health insur-
 ance issuers that attract higher-risk populations, such as
 those with chronic conditions, and reduce the incentives for
 issuers to avoid higher-risk enrollees.” 2014 Final Rule, 78
 Fed. Reg. at 15,411. The government has not pointed to
 any legislative or regulatory history that suggests risk ad-
 justment’s purposes were to apply at all costs or to the det-
 riment of state insolvency law. And the reinsurance
 program, according to HHS, “[wa]s designed to protect
Case: 20-1292    Document: 48     Page: 19    Filed: 05/17/2021




 CONWAY   v. UNITED STATES                                 19



 against issuers’ potential perceived need to raise premiums
 due to the implementation of the 2014 market reform rules,
 specifically, guaranteed availability.” Id. at 15,467. Again,
 the government has not identified anything about that pur-
 pose that speaks to state insolvency law or any legislative
 history that suggests reinsurance’s purposes were in-
 tended to supplant state insolvency law.
     Indeed, although it is not conclusive, there is evidence
 that Colorado’s priority framework is consistent with the
 ACA’s ultimate goals. Cf. Int’l Paper Co. v. Ouellette, 479
 U.S. 481, 494 (1987) (holding that sharing an “ultimate
 goal” with federal law “is not enough” for state law to avoid
 preemption). Other than administrative expenses, Colo-
 rado’s priority structure only places policyholder-creditors
 over the federal government. Colo. Rev. Stat. § 10-3-
 541(a)–(c). Prioritizing policyholder-creditors increases
 the likelihood individuals will receive payment on their
 claims. This suggests the Colorado General Assembly had
 a policy goal promoting the claims of insured individuals
 above other debts. And that policy would be consistent
 with the ACA’s policy goals. King v. Burwell, 576 U.S. at
 478–79 (Congress adopted “a series of interlocking reforms
 designed to expand coverage in the individual health insur-
 ance market.”).
     In fact, the ACA resembles the Atomic Energy Act of
 1954, 42 U.S.C. § 2011 et seq., which the Supreme Court
 addressed in Pacific Gas & Electric Co., 461 U.S. at 220–
 23. The Court considered whether that Act preempted two
 California statutes. One of those statutes, Cal. Pub. Res.
 Code § 25524.2, “impose[d] a moratorium on the certifica-
 tion of new nuclear plants” until an adequate means for
 disposal of high-level nuclear waste was confirmed. Pac.
 Gas & Elec. Co., 461 U.S. at 198. PG&E claimed that
 “§ 25524.2 frustrate[d] the Atomic Energy Act’s purpose to
 develop the commercial use of nuclear power.” Id. at 220.
 But the Supreme Court disagreed. Although acknowledg-
 ing the promotion of nuclear power was the federal act’s
Case: 20-1292    Document: 48     Page: 20    Filed: 05/17/2021




 20                                 CONWAY   v. UNITED STATES



 chief purpose, the Supreme Court held that purpose “is not
 to be accomplished ‘at all costs.’” Id. at 222. The Atomic
 Energy Act’s “elaborate licensing and safety provisions”
 and “preservation of state regulation in traditional areas”
 prevented any such reading. Id. Since “Congress has left
 sufficient authority in the states to allow the development
 of nuclear power to be slowed or even stopped for economic
 reasons,” the Court held that “it is for Congress to rethink
 the division of regulatory authority in light of its possible
 exercise by the states to undercut a federal objective.” Id.
 at 223.
      Analogously, the government claims the statutory
 scheme’s general purposes preempt Colorado law that fixes
 creditor priority during insolvency. But Congress has “left
 sufficient authority in the states” to regulate insolvent in-
 surers, as evidenced by the broader structure of the statu-
 tory scheme. Nothing in the purposes of the ACA shows a
 “clear and manifest” intent to preempt state creditor prior-
 ity law.
      The ACA is silent regarding its effect on state law fix-
 ing creditor priority during insolvency. That silence stands
 in stark contrast to other federal provisions addressing
 creditor priority. See, e.g., 31 U.S.C. § 3713 (assigning the
 government’s super priority during insolvency 5); 11 U.S.C.
 §§ 507, 553 (fixing creditor priority during bankruptcy and
 establishing an offset provision). Combined with the pre-
 sumption against preemption, Congress’ silence “is power-
 ful evidence that Congress did not intend” to preempt state
 law fixing creditors’ rights during insolvency. See Wyeth,
 555 U.S. at 575.



      5 Unlike the ACA, however, § 3713 does not relate to
 the business of insurance. See U.S. Dept. of the Treasury
 v. Fabe, 508 U.S. 491, 501 (1993) (noting parties’ agree-
 ment on that point).
Case: 20-1292    Document: 48     Page: 21    Filed: 05/17/2021




 CONWAY   v. UNITED STATES                                    21



                              3
     Continuing our analysis of preemptive intent, we turn
 to the HHS regulations. We start with the text of the reg-
 ulatory scheme. We also look to the broader regulatory
 structure for evidence of HHS’ intent, which strongly sug-
 gests an intent to leave state insolvency law undisturbed.
 Finally, we consider the purposes of the regulatory scheme,
 which are circumscribed. Like the statutory scheme, noth-
 ing in the regulatory scheme suggests a clear intent to
 preempt state law setting creditor priority during insol-
 vency.
      Nothing in the text of HHS’ regulations governs credi-
 tor priority or offset during insurer insolvency. See 45
 C.F.R. subch. B. At no point does HHS place government
 debts, or any other debts, outside the state-fixed creditor
 priority scheme. Nor is there any HHS regulation that cre-
 ates an exception to state priority frameworks. More spe-
 cifically, there is no HHS regulation that discusses offset
 during insolvency. To be sure, the Netting Regulation does
 relate to countervailing obligations:
     HHS may net payments owed to issuers and their
     affiliates operating under the same tax identifica-
     tion number against amounts due to the Federal or
     State governments from the issuers and their affili-
     ates under the same taxpayer identification number
     for . . . risk adjustment [and] reinsurance . . . pay-
     ments and charges.
 45 C.F.R. § 156.1215(b). But it says nothing about insol-
 vency or creditor priority. The words “priority,” “offset,”
 “insolvency,” and “liquidation” are notably absent. HHS
 did not, even implicitly, place the government’s debts above
 those of an ordinary creditor during insolvency. Instead,
 the Netting Regulation refers to netting of payments with-
 out regard for creditor priority. Ultimately, the Netting
 Regulation is silent on the relevant point.
Case: 20-1292     Document: 48      Page: 22    Filed: 05/17/2021




 22                                   CONWAY   v. UNITED STATES



     Indeed, the parties agree the Netting Regulation is si-
 lent regarding insolvency, even if they disagree about the
 implications of that silence. The government argues that
 insolvent insurers are subject to netting because “neither
 the ACA nor the Netting Regulation exempts insolvent in-
 surers.” Appellant Reply Br. at 6. That is, the government
 argues the Netting Regulation’s general rule, which admit-
 tedly does not address state insolvency proceedings, sup-
 plants state law. Conway, on the other hand, argues HHS
 lacked authority to offset in liquidation because “the net-
 ting rule does not purport to” allow such offsets. Appellee
 Br. at 34. Again, Conway effectively asserts the regulatory
 scheme is silent, and that silence is strong evidence mili-
 tating against a clear intent to preempt state law. See Wy-
 eth, 555 U.S. at 575. That silence undermines any “clear
 and manifest” intent to preempt state law and, thus, un-
 dermines the presence of any preemptive intent. See id.
     Beyond the text of the Netting Regulation, the broader
 regulatory scheme evidences an absence of clear preemp-
 tive intent. For example, in its data validation regulation,
 HHS suggests state law controls. That regulation defines
 “liquidation”:
      For purposes of this paragraph (g)(3), liquidation
      means that a State court has issued an order of liq-
      uidation for the issuer that fixes the rights and lia-
      bilities of the issuer and its creditors, policyholders,
      shareholders, members, and all other persons of in-
      terest.
 45 C.F.R. § 153.630(g)(3)(iii). If a “State court . . . order”
 fixes creditors’ rights, then the implication is state insol-
 vency law ordinarily defines those rights. See, e.g., Colo.
 Rev. Stat. § 10-3-517 (“Upon issuance of [a liquidation] or-
 der, the rights and liabilities of any such insurer and of its
 creditors, policyholders, shareholders, members, and all
 other persons interested in its estate shall become fixed.”).
 And the government concedes HHS is a “creditor” in the
Case: 20-1292    Document: 48      Page: 23    Filed: 05/17/2021




 CONWAY   v. UNITED STATES                                  23



 relevant sense. See, e.g., Appellant Reply Br. at 1 (“CMS is
 also a creditor of the estate.”). This is strong evidence HHS
 understood that state law would control creditor priority
 during insolvency, belying any clear and manifest intent to
 preempt state law.
     As another example, HHS preserved state insolvency
 law for repayment of CO-OP program loans. Congress del-
 egated HHS authority to promulgate regulations regarding
 loan repayment “in a manner that is consistent with State
 solvency regulations and other similar State laws that may
 apply.”    42 U.S.C. § 18042(b)(3); see also 45 C.F.R.
 § 156.520(b). By requiring consistency with state priority
 law, Congress preserved state creditor priority statutes. In
 fact, Colorado Health’s loan documents recognize Congress’
 intent, subordinating “any HHS claim for repayment of the
 [CO-OP] loan amounts . . . to the claims of policyholders
 and other claimants.” J.A. 36. But nowhere in HHS’ regu-
 lations did it expressly preempt state insolvency law, even
 on unrelated points. HHS’ explicit treatment of state sol-
 vency law is only aimed at preserving that state law from
 preemption, and that too undermines any clear and mani-
 fest intent to preempt state law fixing creditor priority.
      Likewise, nothing about the purposes of the Netting
 Regulation, or any other HHS regulation, provide a clear
 and manifest intent to supplant state law fixing creditor
 priority during insolvency.        The government argues
 “[n]etting enabled HHS to accelerate the distribution of
 payments to insurers and thus advanced the ACA’s pur-
 pose of stabilizing the insurance markets.” Appellant Br.
 at 1; accord Appellant Reply Br. at 1. And it argues that
 disallowing offset would undermine the “purpose of the
 (permanent) risk adjustment program by enabling defunct
 insurers to siphon off funds that are needed to pay insurers
 still operating, thus jeopardizing the financial stability of
 the functional insurers.” Appellant Reply Br. at 2; accord
 id. at 1, 5–6; Appellant Br. at 22. This is particularly prob-
 lematic, the government argues, because the 3Rs are
Case: 20-1292     Document: 48      Page: 24     Filed: 05/17/2021




 24                                   CONWAY   v. UNITED STATES



 budget neutral. Appellant Br. 20–22. Based on those pur-
 poses, the government argues the Netting Regulation must
 preempt state law.
      But that conclusion does not follow. As with the ACA,
 the government overstates the purposes of the Netting
 Regulation. There is no evidence that the Netting Regula-
 tion is anything more than an administrative payment con-
 venience. It does not use the terms typically found in
 statutes that create a substantive right, like “offset” or “set-
 off.” See, e.g., Colo. Rev. Stat. § 10-3-529. Nor is it paired
 with a priority-setting statute, like substantive offset pro-
 visions codified in state law. See, e.g., id. §§ 10-3-529 (set-
 off), 10-3-541 (priority). Indeed, HHS itself recognized the
 narrow purpose of the Netting Regulation. That regulation
 was designed “[t]o streamline payment and charge flows
 from all of” ACA programs. 2015 Final Rule, 79 Fed. Reg.
 at 13,817. HHS hoped, by promulgating the Netting Reg-
 ulation, it would be able “to operate a monthly payment cy-
 cle that will be efficient for both issuers and HHS.” Id.
 Nothing about those purposes suggests the Netting Regu-
 lation was meant to affect creditor priority during insol-
 vency. Nor do they suggest the Netting Regulation was
 intended to preserve budget neutrality. That regulation
 creates a mere payment convenience, without giving the
 government priority over policyholders during insolvency.
 Therefore, the Netting Regulation is identical to the same
 right of every creditor to offset. It allows netting for con-
 venience purposes only, reducing the administrative bur-
 den of the voluminous transactions involved in
 administering the 3Rs. Given the presumption against
 preemption, especially when state law has traditionally
 played a role in govern insolvency, the government has not
 shown that HHS promulgated the Netting Regulation to
 upset the traditional balance between the state and federal
 systems in this space.
    Given this parallel, Cook County National Bank v.
 United States, 107 U.S. 445 (1883), is particularly on point.
Case: 20-1292    Document: 48      Page: 25    Filed: 05/17/2021




 CONWAY   v. UNITED STATES                                  25



 There, the Court held that the federal super-priority stat-
 ute (§ 3466 at the time) did not apply. Id. at 450. As an
 ordinary creditor, then, the government was not entitled to
 offset once the bank in question became insolvent. Id. at
 452–53 (citing Sawyer v. Hoag, 84 U.S. 610, 622 (1873)).
 Analogously, the Netting Regulation does not promote the
 government to super-priority status. Like any other credi-
 tor, therefore, the government lacks a right to offset in Col-
 orado state court during insolvency proceedings.
     In sum, the regulatory scheme—just like the statutory
 scheme on which it depends—is silent regarding state law
 that fixes creditor priority during insolvency. And that si-
 lence is notable, given HHS’ recognition of other issues sur-
 rounding insolvency. See, e.g., 45 C.F.R. § 153.630(g)
 (excluding liquidators from certain reporting requirements
 necessary to administer the risk adjustment program).
 That silence, combined with the presumption against
 preemption, “is powerful evidence that [HHS] did not in-
 tend” to preempt state law fixing creditors’ rights during
 insolvency. See Wyeth, 555 U.S. at 575.
                               4
     To “discern Congress’ intent,” we have “examine[d] the
 explicit statutory [and regulatory] language and the struc-
 ture and purpose of the” federal scheme. Ingersoll-Rand
 Co., 498 U.S. at 138. The text is silent, providing powerful
 evidence of an absence of preemptive intent; the structure
 suggests state law will control; and the purposes do not ev-
 idence a preemptive intent absent from the text and struc-
 ture of the federal scheme. Collectively, the federal scheme
 does not evidence a “clear and manifest” intent to preempt
 Colorado law fixing creditors’ rights during insolvency.
 Medtronic, 518 U.S. at 485. Therefore, applying the pre-
 sumption against preemption, we hold the federal scheme
 does not preempt Colorado’s creditor priority framework.
 Notably, because we hold that HHS did not promulgate a
 regulation that preempts state law fixing creditor priority
Case: 20-1292    Document: 48      Page: 26    Filed: 05/17/2021




 26                                  CONWAY   v. UNITED STATES



 during insolvency, we need not decide whether HHS has
 authority to promulgate such a regulation.
     That holding is consistent with other circuits’ interpre-
 tations of the federal scheme’s preemptive effect. While
 other circuits have held that the ACA preempts state law,
 each of those cases involved a clear textual conflict. Unit-
 edHealthcare of N.Y., Inc. v. Lacewell, 967 F.3d 82, 91–96
 (2d Cir. 2020); St. Louis Effort for AIDS v. Huff, 782 F.3d
 1016 (8th Cir. 2015); Coons v. Lew, 762 F.3d 891 (9th Cir.
 2014). Here, as detailed, there is no such conflict. Also,
 those cases involved substantive issues underpinning the
 ACA’s objectives, like the methodology used to calculate
 risk adjustment payments. See UnitedHealthcare, 967
 F.3d at 91–96. In this case, the Netting Regulation is di-
 rected to an ancillary issue, payment convenience. Thus,
 those cases are distinguishable.
                  II. Federal Common Law
      In the alternative, the government asserts that federal
 common law affords it a right to offset ACA debts during
 insurer insolvency. But the Supreme Court has never sug-
 gested the government has a common-law right to offset
 broader than that of an ordinary creditor. Instead, “the
 government has the same right which belongs to every
 creditor” to offset. United States v. Munsey Trust Co., 332
 U.S. 234, 239 (1947) (emphasis added). In Colorado, an or-
 dinary creditor would not be permitted to offset noncon-
 tractual debts. See supra § A. And the government’s right
 to offset is generally subject to state priority schemes, as a
 matter of federal common law, absent a statute to the con-
 trary. See, e.g., Cook Cty. Nat. Bank, 107 U.S. at 445; cf.
 United States v. Kimbell Foods, Inc., 440 U.S. 715, 740
 (1979). So the government’s right to offset is likewise lim-
 ited.
    And we will not create a new rule of federal common
 law that would allow HHS to offset. Even when federal
 common law controls, “[i]t does not follow, . . . that the
Case: 20-1292    Document: 48      Page: 27    Filed: 05/17/2021




 CONWAY   v. UNITED STATES                                   27



 content of such a rule must be wholly the product of a fed-
 eral court’s own devising.” Kamen v. Kemper Fin. Servs.,
 Inc., 500 U.S. 90, 98 (1991). Often, “the prudent course is
 to adopt the readymade body of state law as the federal rule
 of decision until Congress strikes a different accommoda-
 tion.” Kimbell Foods, 440 U.S. at 740. For the same rea-
 sons that the ACA does not preempt Colorado insolvency
 law, the government has not shown a “significant conflict
 between an identifiable federal policy or interest and the
 operation of state law.” Boyle v. United Techs. Corp., 487
 U.S. 500, 507 (1988); see supra § B.I. Thus, there is no rea-
 son to invoke federal common law to override Colorado’s
 liquidation priority scheme. See supra § A.
                 III. Other Federal Statutes
     Without a right of offset and facing state law that sur-
 vives preemption, the government is left to argue that the
 Claims Court’s money judgment was improper. It does so
 in a two-pronged attack.
     First, the government argues two provisions of the
 Tucker Act, 28 U.S.C. §§ 1503 and 2508, preclude any
 money judgment. Though not framed as such, the govern-
 ment essentially looks to those provisions for a right to off-
 set that it could not find in either Colorado law or federal
 law. See, e.g., Appellant Br. at 31 (“The Supreme Court
 and this Court’s predecessor have recognized that these
 statutes impose a mandatory duty to give effect to the gov-
 ernment’s offsets.”). But the Tucker Act does not create
 substantive rights. Cf. United States v. Testan, 424 U.S.
 392, 398 (1976) (“The Tucker Act, of course, is itself only a
 jurisdictional statute; it does not create any substantive
 right enforceable against the United States for money dam-
 ages.”). Congress merely required that the Claims Court
 “hear and determine” offset demands:
     Upon the trial of any suit in the United States Court
     of Federal Claims in which any setoff, counterclaim,
     claim for damages, or other demand is set up on the
Case: 20-1292     Document: 48     Page: 28    Filed: 05/17/2021




 28                                  CONWAY   v. UNITED STATES



      part of the United States against any plaintiff mak-
      ing claim against the United States in said court, the
      court shall hear and determine such claim or de-
      mand both for and against the United States and
      plaintiff.
      If upon the whole case it finds that the plaintiff is
      indebted to the United States it shall render judg-
      ment to that effect, and such judgment shall be final
      and reviewable.
 28 U.S.C. § 2508; see also id. § 1503 (conferring jurisdiction
 over setoff claims). Here, the Claims Court “hear[d]” the
 government’s offset demand and “determine[d]” it was not
 meritorious because neither state nor federal law affords
 the government a right to offset. In doing so, the Claims
 Court fulfilled its § 2508 obligations.
     Second, the government argues any judgment would be
 futile under 31 U.S.C. § 3728:
      The Secretary of the Treasury shall withhold paying
      that part of a judgment against the United States
      Government presented to the Secretary that is equal
      to a debt the plaintiff owes the Government.
 See also Greene v. United States, 124 Fed. Cl. 636 (2015)
 (noting, in dicta, futility under § 3728 supported not
 awarding a money judgment). But that argument is self-
 defeating. By its terms, § 3728 only applies if “a judgment”
 has been entered. It may prevent Conway from enforcing
 his judgment against the government, and we do not reach
 that issue here. But § 3728 does not prevent the Claims
 Court from entering judgment.
                         CONCLUSION
     For the foregoing reasons, we hold that the government
 did not have a right to offset ACA obligations during Colo-
 rado Health’s insolvency proceedings and that the Claims
 Court’s money judgment was proper.
Case: 20-1292    Document: 48    Page: 29   Filed: 05/17/2021




 CONWAY   v. UNITED STATES                              29



                        AFFIRMED
                             COSTS
 Costs to Conway.